Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 1 of 12 PageID #:324




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

 Christopher Smith,                  )
                                     )
                   Plaintiff,        )
                                     )
                -vs-                 )      No. 14-cv-07718
                                     )
 City of Chicago, Chicago Police     )      (Judge Andrea R. Wood)
 Officer M.M. Conway, #14005,        )
 Chicago Police Officer J.J. Dillon, )
 #17331, and Chicago Police Officer )
 Brownfield, #15752,                 )
                                     )
                   Defendants.       )
           MOTION TO APPOINT SPECIAL ADMINISTRATOR
                   FOR DECEASED PLAINTIFF
          Plaintiff, by counsel, moves the Court to appoint Mary Smith as

Special Administrator of the Estate of Christopher Smith, her deceased son,

to lift the stay of discovery, and to permit the filing of the amended

complaint attached as Exhibit 1.

          Grounds for this motion are as follows:

     1.         Christopher Smith filed this lawsuit on October 2, 2014.

     2.         On November 30, 2015, the Court stayed discovery because a

pending criminal case against Mr. Smith would prevent him from

responding to deposition questions.

     3.         Mr. Smith died on September 1, 2019.

     4.         Mr. Smith’s Section 1983 claims survive his death.
Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 2 of 12 PageID #:324




     5.      Mary Smith is the mother of Mr. Smith and has expressed a

willingness to continue this suit for the benefit of her son’s heirs.

     6.      An estate has not been opened for Mr. Smith, whose assets at

the time of his death were limited to this cause of action.

     7.      Mr. Smith was never married. His mother is living but his

father predeceased him. Mr. Smith left one living sibling and two minor

children.

     8.      The Seventh Circuit held in Anderson v. Romero, 42 F.3d 1121

(7th Cir. 1994) that a federal court has the power to appoint a special

administrator to continue the prosecution of a Section 1983 action, as long

as that action survives the death of the plaintiff.

     9.      The Court of Appeals applied Anderson in Stewart v. Special

Adm’r of Estate of Mesrobian, 559 F. App’x 543, 548 (7th Cir. 2014) and in

Gilliam v. City of Chicago, 7th Cir. No. 17-1679, December 6, 2017.

   10.       Several district judges have also applied Anderson in cases

where the plaintiff died during the pendency of a Section 1983 case. Elizarri

v. Sheriff, 17-cv-8120, ECF No. 73 (Durkin, J.); Lepinay v. City of Chicago,

16-cv-10695, ECF No. 27 (Feinerman, J.); Gray v. Village of Riverdale, 16-

cv-4856, ECF No. 17 (Bucklo, J); Medved v. Butkovic, 09-cv-3699, ECF No.

16 (Gottschall, J.); Smentek v. Sheriff, 09-cv-529, ECF No. 484 (Lefkow, J.).




                                      -2-
Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 3 of 12 PageID #:324




   11.         Defendants oppose this motion to the extent that the proper

probate orders have not yet been issued under the circumstances.

   12.         The City of Chicago agreed to appointment of a special

administrator without the entry of any orders by a probate court in Gilliam

v. City of Chicago, 7th Cir. No. 17-1679, December 6, 2017 and Lepinay v.

City of Chicago, 16-cv-10695, ECF No. 27 (Feinerman, J.). Plaintiff attaches

copies of those orders as Exhibit 2 and 3, respectively.

   13.         Plaintiff’s proposed Amended Complaint is attached as Exhibit

1. In addition to substituting Mary Smith as plaintiff, the amended

complaint removes two defendants and conforms the complaint to the

evidence adduced in discovery.

         It is therefore respectfully requested that the Court appoint Mary

Smith as special administrator of the Estate of Christopher Smith, lift the

stay of discovery, and permit Ms. Smith to file the attached amended

complaint.

                                       Respectfully submitted

                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       ARDC No. 6292818
                                       Kenneth N. Flaxman
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (312) 427-3200
                                       attorneys for plaintiff


                                      -3-
Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 4 of 12 PageID #:324




                                Exhibit 1
   Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 5 of 12 PageID #:324




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    Mary Smith as Special                    )
    Administrator of the Estate of           )
    Christopher Smith,                       )
                                             )   19-cv-3091
                         Plaintiff,          )
                                             )   (Judge Wood)
                       -vs-                  )
                                             )
    City of Chicago and Chicago              )
    Police Officer Brownfield, #15752,       )
                                             )
                         Defendants.         )

                              AMENDED COMPLAINT
            Plaintiff, by counsel, alleges as follows:

            1.    This is a civil action arising under 42 U.S.C. § 1983. The

   jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 and § 1367.

            2.    Plaintiff Mary Smith prosecutes this action pursuant to court

   order as the Special Administrator of the Estate of Christopher Smith.

            3.    Defendant City of Chicago is an Illinois municipal corporation

   joined in this action as the potential indemnitor.

            4.    Defendant Craig Brownfield #15752 was at all relevant times

   acting under color of his office as a Chicago police officer. Plaintiff sues

   Brownfield in his individual capacity.




Exhibit 1                                                                    Page 1
   Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 6 of 12 PageID #:324




            5.   On October 3, 2012, defendant Brownfield and other Chicago

   police officers searched a residence in the 9300 block of South Harper in

   Chicago, Illinois.

            6.   Brownfield and the other officers claim to have found a firearm

   during the search of the apartment.

            7.   At all relevant times, Brownfield and the other officers did not

   have a reasonable basis to believe that plaintiff’s decedent had been in

   possession of the above described firearm.

            8.   Following the search, Brownfield and the above-described

   officers fabricated evidence, thereby causing plaintiff to be subsequently

   held in custody and prosecuted for an offense. The fabricated evidence

   includes:

                    a. Brownfield and the other officers prepared police reports

                        containing the false statement that the residence’s

                        leaseholder had told the officers that he had seen

                        plaintiff’s decedent with the firearm the officers claim to

                        have found;

                    b. Brownfield and the other officers prepared police reports

                        containing the false statement that the residence’s




                                          -2-
Exhibit 1                                                                      Page 2
   Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 7 of 12 PageID #:324




                        leaseholder had told the officers that plaintiff’s decedent

                        was in possession of another firearm; and

                     c. Brownfield and the other officers prepared police reports

                        containing the false statement that the residence’s

                        leaseholder had told the officers that the brother of

                        plaintiff’s decedent had been shot and killed recently and

                        that plaintiff’s decedent stated he knew who did it and

                        that he would take care of it himself.

            9.    Plaintiff’s decedent was arrested on October 5, 2012. Plaintiff

   does not challenge the legality of the October 5th arrest.

            10.   Following his arrest on October 5, 2012, and as the direct and

   proximate result of the fabricated evidence described above, plaintiff’s

   decedent was held in custody until he was acquitted on May 2, 2013.

            11.   As a result of the foregoing, plaintiff’s decedent was deprived

   of rights secured by the Fourth and Fourteenth Amendments to the

   Constitution of the United States.

            12.   Plaintiff hereby demands trial by jury.




                                          -3-
Exhibit 1                                                                      Page 3
   Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 8 of 12 PageID #:324




            WHEREFORE plaintiff requests that appropriate compensatory

   and punitive damages be awarded against defendant Brownfield and that

   defendant City of Chicago be ordered to indemnify any award of

   compensatory damages against Brownfield.


                                     /s/ Kenneth N. Flaxman
                                         KENNETH N. FLAXMAN
                                         ARDC No. 830399
                                         Joel A. Flaxman
                                         200 S Michigan Ave Ste 201
                                         Chicago, IL 60604-2430
                                         (312) 427-3200
                                         Attorneys for Plaintiff




                                        -4-
Exhibit 1                                                                   Page 4
Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 9 of 12 PageID #:324




                                Exhibit 2
   Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 10 of 12 PageID #:324
         Case: 17-1679    Document: 21         Filed: 12/06/2017   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
             Chicago, Illinois 60604                                               www.ca7.uscourts.gov




                                                         ORDER
 December 6, 2017

                                                          Before
                                      ILANA DIAMOND ROVNER, Circuit Judge



                                         GERALDINE GILLIAM, Special Administrator for ROBERT GANT,
                                         Plaintiff - Appellant

 No. 17-1679                             v.

                                         CITY OF CHICAGO, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:13-cv-06231
 Northern District of Illinois, Eastern Division
 District Judge Thomas M. Durkin


Upon consideration of the MOTION TO APPOINT SPECIAL ADMINISTRATOR
AND TO STAY BRIEFING, filed on December 1, 2017, by counsel for the appellant,

IT IS ORDERED that the motion is GRANTED to the extent that Geraldine Gilliam will serve
as the special administrator in substitution for appellant Robert Gant.

IT IS FURTHER ORDERED that briefing is SUSPENDED pending further court order. The
parties shall file a status report by January 5, 2018, or within seven days of any agreement by
the parties to resolve the case or resume briefing.



 form name: c7_Order_3J(form ID: 177)




Exhibit 2                                                                                                  Page 1
Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 11 of 12 PageID #:324




                                Exhibit 3
      Case: 1:14-cv-07718 Document #: 100 Filed: 10/18/19 Page 12 of 12 PageID #:324




     Case: 1:16-cv-10695 Document #: 27 Filed: 06/29/17 Page 1 of 1 PageID #:52

                     UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.1.1.2
                                Eastern Division

Andre Lepinay
                                 Plaintiff,
v.                                                     Case No.: 1:16−cv−10695
                                                       Honorable Gary Feinerman
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 29, 2017:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 7/26/2017 at 9:00 a.m. The parties shall file a status report by 7/13/2017.
Motion to appoint special administrator [22] is granted. The Court appoints Sharon Harris
as Special Administrator of the Estate of Andre Lepinay. The Clerk shall substitute
Sharon Harris, Special Administrator of the Estate of Andre Lepinay, for Andre Lepinay
as the party plaintiff.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.




     Exhibit 3                                                                     Page 1
